              Case 2:20-cv-00780-TSZ Document 17 Filed 02/02/21 Page 1 of 1




 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5

 6        JAVIER MARTINEZ,

 7                                Petitioner,
                                                            C20-780 TSZ
 8             v.
                                                            MINUTE ORDER
 9        LOWELL CLARK, et al.,

10                                Respondents.

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
             (1)    The motion for leave to appeal in forma pauperis, docket no. 16, is
13   DENIED. “[I]f a prisoner . . . files an appeal in forma pauperis, the prisoner shall be
     required to pay the full amount of the filing fee.” 28 U.S.C. § 1915(b)(1);
14   Fed. R. App. P. 24(a)(2) (“[T]he party may proceed on appeal without prepaying or
     giving security for fees and costs, unless a statute provides otherwise.”). Although the
15   statute also directs the Court to assess whether an initial partial filing fee is appropriate,
     see 28 U.S.C. § 1915(b)(1), Petitioner, who is represented by counsel, has not “claim[ed]
16   an entitlement to redress” or “state[d] the issues that [he] intends to present on appeal.”
     Fed. R. App. P. 24(a)(1). Absent any indication that Petitioner intends to present
17   non-frivolous claims on appeal, see Order (docket no. 12), the Court CERTIFIES that
     Petitioner’s appeal is not taken in good faith. 28 U.S.C. § 1915(a)(3).
18
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record and to the United States Court of Appeals for the Ninth Circuit.
            Dated this 2nd day of February, 2021.
20

21                                                      William M. McCool
                                                        Clerk
22
                                                        s/Gail Glass
23                                                      Deputy Clerk
     MINUTE ORDER - 1
